                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                            Case No. 15-cv-02172-JSW
                                                        Plaintiffs,                        ORDER TO PLAINTIFFS TO SHOW
                                   8
                                                                                           CAUSE WHY DOCUMENTS
                                                 v.                                        IDENTIFIED AS CONFIDENTIAL RE
                                   9
                                                                                           MOTION IN LIMINE TO EXCLUDE
                                  10     SEAWORLD PARKS AND                                GALLEGO TESTIMONY SHOULD BE
                                         ENTERTAINMENT, INC.,                              MAINTAINED UNDER SEAL
                                  11                    Defendant.                         Re: Dkt. No. 305
                                  12
Northern District of California
 United States District Court




                                  13          On June 7, 2019, Defendant filed a motion in limine to exclude the expert testimony of Dr.

                                  14   Pedro Javier Gallego, and filed an administrative motion to file portions of its motion and the

                                  15   exhibits in support thereof under seal. (Dkt. No. 305.) According to Defendant’s motion to seal,

                                  16   certain materials were designated confidential by Plaintiffs and/or Dr. Gallego, although some of

                                  17   the materials also contain information that Defendant designated as confidential.

                                  18          Neither Plaintiffs nor Dr. Gallego have filed a declaration pursuant to Northern District

                                  19   Civil Local Rule 79-5 in response to Defendant’s motion. Accordingly, by no later than August

                                  20   23, 2019, Plaintiffs and Dr. Gallego shall file declarations demonstrating why the documents they

                                  21   have designated as confidential should be maintained under seal. If Plaintiffs and Dr. Gallego do

                                  22   not submit declarations by that date, the Court will rule on the motion based solely on the

                                  23   information presented by Defendant.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 13, 2019

                                  26                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  27                                                   United States District Judge
                                  28
